Case 1:17-cr-00232-EGS Document 91 Filed 06/17/19 Page 1 of 4
Case 1:17-cr-00232-EGS Document 91 Filed 06/17/19 Page 2 of 4
Case 1:17-cr-00232-EGS Document 91 Filed 06/17/19 Page 3 of 4
Case 1:17-cr-00232-EGS Document 91 Filed 06/17/19 Page 4 of 4
     Case 1:17-cr-00232-EGS Document 91-1 Filed 06/17/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,


v.
                                    Criminal Action No. 1:17-cr-00232
                                                           (EGS)
MICHAEL T. FLYNN,

     Defendant.


         [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION
             OF ATTORNEY SIDNEY POWELL PRO HAC VICE

      The Court has reviewed the Defendant’s Motion for Admission of SIDNEY

POWELL pro hac vice. Upon consideration of that motion, the Court grants

attorney SIDNEY POWELL pro hac vice admission to this Court, in the above

captioned matter.


     IT IS SO ORDERED.

DATED:
                                   Emmet G. Sullivan, Jr.
                                   United States District Judge
